Citation Nr: 0300017	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder, to include back cramps on the basis of 
undiagnosed illness.  

2.  Entitlement to service connection for a claimed joint 
pain and swelling, shortness of breath and chest pain, to 
include on the basis of undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 
1975 and December 1990 to February 1992.  

Historically, this case came to the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 decision of 
the RO.  Some of the initial claims were remanded by the 
Board in October 1998.  The claims of service connection 
for hypertension and a right knee disability were granted 
in a December 1999 rating decision by the RO.  

In addition, the issues of increased ratings for the 
service-connected hypertensive vascular disease and the 
right knee disability and an effective date earlier than 
December 13, 1994 for the grant of service connection for 
the hypertensive vascular disease have not been certified 
on appeal.  The Board also notes that a claim of service 
connection for a left knee condition has been outstanding 
since the initial claim in December 1994.  Thus, these 
matters are referred to the RO for appropriate action.  



REMAND

The Persian Gulf War Veterans' Act was enacted by Congress 
to relax the evidentiary burden with respect to claims 
based upon service during the Persian Gulf War.  As such, 
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more 
within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian 
Gulf War.  

As the veteran's claims have not been addressed by the RO 
on the basis of chronic disability resulting from an 
undiagnosed illness due to Persian Gulf War service, the 
veteran must be afforded appropriate notice and 
development in this regard prior to appellate handling by 
the Board.  

Thus, the matters as reported on the first page of this 
document are remanded to the RO for all indicated action, 
including the preparation of a Supplemental Statement of 
the Case addressing entitlement on the basis of having an 
undiagnosed illness.  

The veteran also should be afforded a VA medical 
examinations in connection with these claims.  The RO 
should also should take appropriate steps to obtain 
pertinent treatment records.  

Accordingly, the Board finds that the case must be 
REMANDED to the RO for the following actions:

1.  The RO should take appropriate 
steps to contact the veteran in order 
to obtain records referable to 
treatment for the claimed disorders and 
any indicated evidence to support his 
claims.  The RO in this regard should 
obtain all VA treatment records 
identified by the veteran in this 
regard.  

2.  The RO should arrange for the 
veteran to be given VA medical 
examinations to nature and likely 
etiology of the claimed back disorder 
including cramps, joint pain and 
swelling, shortness of breath and chest 
pain.  All indicated testing should be 
done in this regard.  The claims folder 
should be made available to the 
examiner for review in connection with 
the evaluation.  Based on his/her 
review of the case, the examiner should 
opine whether the veteran is suffering 
related chronic disability resulting 
from an undiagnosed illness.  

3.  After completing the development 
requested hereinabove, the RO should 
review the veteran's claims.  If any 
benefit sought by the veteran is not 
granted, the RO should issue a 
Supplemental Statement of the Case that 
includes consideration of the claims on 
the basis of having an undiagnosed 
illness due to Persian Gulf War 
service.  Then, the veteran and his 
representative should be given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate review.  No action 
is required of the veteran until he receives further 
notice.  

The purpose of the remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).  


